Consigned Management Service Agreement




by and among


Daqing Qingkelong Chain Commerce & Trade Co., Ltd.
 
 
Speedy Brilliant (Daqing) Consulting Company Limited
 
 
and


The Shareholders of Daqing Qingkelong Chain Commerce & Trade Co., Ltd.


 
March 28th , 2008
 

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
Consigned Management Service Agreement


This Consigned Management Service Agreement (“this Agreement”) is executed on
March 28th, 2008 in Daqing, PRC, among the following Parties:



(1)  
Daqing Qingkelong Chain Commerce & Trade Co., Ltd. (hereinafter called “Party
A”) is a limited liability company, duly incorporated in Daqing, Heilongjiang
Province, People’s Republic of China (“PRC”), whose legal address is: Jing Qi
Street, Dongfengxin Village, Sa’ertu District, Daqing City.




(2)  
Speedy Brilliant (Daqing) Consulting Company Limited (hereinafter referred to as
“Party B”) is a wholly foreign-owned enterprise (“WFOE”) duly incorporated in
Daqing, Heilongjiang Province, PRC, whose legal address is: No.1-9, Hubin
Community, Gaoxin District, Daqing.




 (3)
All of the shareholders of Daqing Qingkelong Chain Commerce & Trade Co., Ltd.
(hereinafter collectively called the “Shareholders”).



Name of Each Shareholder
Shareholding Ratio (%)
ID Card No.
Contact Address
Wang Zhuangyi
66.08
230602600102341
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wang Shuai
15.95
23060219850921711X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Zheng Limin
10.82
23060219631013342X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Teng Wenbin
1.36
230603690523211
Suite 2-103, No.72-1 of Wolitun Street, Long Feng District, Daqing,
Heilongjiang, 163000
Li Zhongfen
1.36
230602591111312
Suite 1-502, No.2-4 o f Yuanyuan Community, Ranghu Road, Daqing, Heilongjiang,
163000
Feng Shuxia
1.30
230822196811135825
Suite 5-102, No.3-48 of WanBao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Yueping
0.54
230602197110256227
Suite 1-202, No.2-20 of Shengxin Community, Ranghu District, Daqing,
Heilongjiang, 163314
Li Xiaoqiu
0.54
230602640924002
Suite 6-101, No.5-15 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Fan Xishuang
0.41
230604631206082
Suite 1-602, No.B-14 of Liminghe Community, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wei Chuanyu
0.33
232332196607210936
Suite 5-201, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Han Jinhong
0.30
372922197004268712
Suite 5-202, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Lihui
0.27
230602601029081
Suite 1-301, Xincun HB Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Ding Yinxia
0.27
230623197404180047
Single Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Wang Yan
0.11
230602700212081
Suite 5-402, No.56-1 of Ka’er Jiali Road, Sa’ertu District, Daqing,
Heilongjiang, 163311
Li Jing
0.08
230602197606075163
Suite 2-502, No.2-15 of Sa’ertu Street, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Shuchang
0.05
232325196908203234
Suite 2-204, No.3-56 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Cai Yingli
0.05
23070197506250224
No.3 Group, Donglinwei, Tielin Street, Xinqing District, Yichun, Heilongjiang,
153000
Zhang Xueying
0.05
230606197207260025
Suite 3-11, No.41 Xiang, Longhua Road, Longfeng District, Daqing, Heilongjiang,
163711
Yao Li
0.03
232623197812290028
Suite 2-102, No.10-18 of Tianhe Community, Wei’er Road, Sa’ertu District,
Daqing, Heilongjiang, 163311
Su Zhongbo
0.03
232302681208042
Suite 8-502, No.5-22 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Zhanfu
0.03
230119780829433
Suite 1-301, No.3-47 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Lu Anwen
0.03
230602790327402
Suite 6-501, No.S-05 of Lvcejiayuan, Weishiyi Road, Sa’ertu District, Daqing,
Heilongjiang, 163311



(Party A, Party B and the Shareholders are referred to collectively in this
agreement as the “Parties” and individually as “a Party” or “each Party”.)
 
1

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
WHEREAS:



(1)  
Party A’s business scope is as follows: the sale of chemical products (excluding
dangerous chemicals and flammable and explosive articles, and poisons),
electrical equipment, furniture, arts and crafts, housewares, local special
products, construction materials, decoration materials, flowers, and
photographs. Party A also provides tailoring, laundry services and food
processing (see Health Permit Sa Wei Shi Zi (2006) No. 1239) and distributes
audio-visual products, books and magazines, vegetables, fruits, clothing, shoes
and hats, electromechanical products (excluding motor vehicles), jewelry, and
computer and telecommunications equipment. Party A is also engaged in the
business of food packaging and food retail (see Health Permit Sa Wei Shi Zi
(2006) No. 1239), cigar and cigarette retail (see Tobacco Monopoly Retail
License 0601000188, valid until December 31st, 2008), and store and house
leasing;




(2)  
Party B is engaged in the general business of providing consultancy services in
commercial information, consigned management, and the transfer, consultancy, and
other services relating to technology, and Party B is possessed of advanced
management capacity and resources;




(3)  
The Parties agree that Party A shall consign to Party B the management of all of
its business, finances and human resources;




     (4)
The Shareholders hold 100% of the equity interests in Party A.



NOW THEREFORE, the Parties hereby agree through friendly negotiation as follows:
 
Article 1 Definition


1.1 “PRC” refers to the People’s Republic of China, excluding the Hong Kong
Special Administrative Region, Macao Special Administrative Region and Taiwan
Province;
 
1.2 “PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect;
 
1.3 “RMB” refers to the legal currency within the PRC;
 
1.4 “Party A Staff” refers to the senior management staff of Party A and the
manager of each supermarket or store;
 
2

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
1.5 “Consigned Management Service Fee” or “Consideration” refers to the
consideration as defined in Article 3.1 and paid to Party B by Party A.


Article 2 Contents of Consigned Management Services


2.1 Accounting Management Service


2.1.1 Goal


Achieve scientific management of the accounting system of Party A.


2.1.2 Contents of the Services
2.1.2.1 Provide information on financial and economic achievement analysis;
2.1.2.2 Conduct business instruction to improve budget management and counsel on
business operation;
2.1.2.3 Coordinate the use of operating cash, adjust the capital structure,
accelerate the turnover of cash flow, and effectively control financial risks;
2.1.2.4 Arrange internal and outside audit services;
2.1.2.5 Pursuant to the requirements of the class-evaluation system, provide
optimal management proposals and consultancy services as to financial
management;
2.1.2.6 Provide working cost management consulting services.


2.2 Business Management Services


2.2.1 Goal


Provide services relating to store management and staff training so as to
enhance the professional management and eventually promote the economic
achievements of Party A.


2.2.2 Contents


2.2.2.1 Training to Party A Staff


(1) Training shall be conducted every month within the consigned term, and Party
B shall notify Party A of the timetable, contents of services, and lecturers of
training fifteen days (15) prior to the training. In the event of the staff
members of Party A failing to take part in the training and to designate another
employee to attend the class, Party A shall present the written proof five days
before the training to Party B for such absence; otherwise it shall be treated
as attendance of training class and Party A shall bear the relevant training
cost. Both Party A and Party B shall be entitled to adjust the frequency of the
training according to the business operations of Party A.
 
3

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
(2) Contents of Training
Training covers the following 12 aspects of store management: procurement,
business management, management of fresh foods, classification and display of
goods, marketing, group purchase, market research, supermarket infrastructure,
management of equipment and facilities, loss prevention, skills for handling
customer complaints, staff training and assessment system. Party B shall update
and adjust the contents of the training in accordance with the practical
requirements of Party A and conduct a case study on domestic and foreign
supermarkets.


2.2.2.2 Management of Stores


(1) Party B shall appoint professionals to take part in the management of Party
A and reform departmental classification. Party B will from time to time present
suggestions on departmental classification in accordance with the practical
requirements of Party A;
(2) Party B shall give suggestions on the appointment of a head of each
departmentôand on clarifying job duties and responsibilities;
(3) Party B shall provide suggestions on the decoration of stores, the position
of goods on shelves, shelf display and selling mechanisms;
(4) Party B shall establish a customer service department, which will deal with
matters relating to customer complaints and service;
(5) Party B shall set up a system of procurement control and quality control,
and periodically conduct quality examinations on goods;
(6) Party B shall assist Party A with marketing strategies, and conduct research
on marketing activities so as to provide suggestion on such activities;
(7) Party B shall provide training to the employees of Party A, including
without limitation training as to professional operating procedures, the display
of merchandise, the commodity procurement process, etc.;
(8) Party B shall assist Party A in negotiating with major customers upon
request of Party A.


2.3 Advertising and Development Services


2.3.1 Target


Improve the reputation of Party A in the supermarket sector by means of an
advertising plan, and increase market share by establishing new supermarket
stores.
 
2.3.2 Contents of Service
 
4

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
2.3.2.1 Advertising Services
(1) Provide detailed and practical marketing plans for Party A and adjust from
time to time in accordance based on the effects of such plans;
(2) Assist Party A in selecting suitable advertising companies for the promotion
and advertising of its brand image;
(3) Assist Party A in communications with advertising companies on behalf of
Party A, and determine the details of the advertising plan;
(4) Promptly report to Party A in detail with respect to the achievement and
effect of the advertising.
 
2.3.2.2 Development Services
(1) Conduct research on the market and provide suggestions on the selection of
location of new stores and the distribution of supermarkets;
(2) Conduct research on the competitors of Party A, and provide related
competition strategies;
(3) Conduct research on the impressions of customers, and provide suggestions
for perfection of customer services in accordance with the results of that
research.


2.4 Human Resources Management Services


2.4.1 Target:


Achieve the proper distribution of human resources, maintain the stability of
the management team, and stimulate the employees to positively work so as to
increase economic achievement.


2.4.2 Contents


2.4.2.1 Recommend and nominate candidates for senior management staff positions
of Party A, its wholly-owned supermarkets and all subsidiaries. Party A shall
appoint such candidates in accordance with the requirement of each position;
2.4.2.2 Assist in perfecting organizational structure to improve management;
2.4.2.3 Establish a labor management system for Party A, including without
limitation employment policies, training, a system of leaves and vacations,
overtime work, resignation, dismissal, etc.;
2.4.2.4 Complete the employee salary system including for senior management
staff;
2.4.2.5 Assist in completing the working effectiveness assessment system for
employees and perfect the salary incentive system;
2.4.2.6 Provide training of labor management to the workers in the human
resources department of Party A;
2.4.2.7 Provide consultancy services to Party A relating to labor policies and
social insurance;
2.4.2.8 Assist Party A in standardizing the management of human resources and
establishment of related systems.
 
5

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
2.5 Internal Control Services


Party B shall assist Party A in establishing internal control systems and
provide counseling on the following systems:


(1) System for use of company seals;
(2) System for collection of bills and checks;
(3) Budgeting management system;
(4)Asset management system;
(5)Quality management system;
(6) Authorization and agency system;
(7) Management system of subsidiaries of Party A.


Article 3 Consigned Management Service Fee


3.1 Party A shall pay the Consigned Management Service Fee, equal to 4.5û of its
total revenue as the Consideration for services provided by Party B as set forth
in Article 2 hereof.


3.2 Party A shall pay to Party B the last year’s Consigned Management Services
Fee before January 31st of each year.


3.3 Party B shall be entitled to request in writing that Party A adjust the
Consideration in accordance with the quantity and quality of the consigned
services. The Parties shall positively negotiate with each other in respect of
the Consigned Management Service Fee, and Party A shall agree with such
adjustment.


Article 4 Warranties and Undertakings by Party A


4.1 Within the term of this Agreement, Party B shall be the entity exclusively
appointed by Party A to provide the services as set forth in Article 2
hereunder, and Party A shall not appoint any other entities to provide to Party
A (including its branches and subsidiaries) any services the same as or similar
to those services described in Article 2 hereof.


4.2 Without the prior written consent of Party B, Party A (including its
branches and subsidiaries) shall not change its business target.
 
6

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
4.3 Without the prior written consent of Party B, Party A (including its
branches and subsidiaries) shall not change its systems and policies regarding
business operations, management and finance.


4.4 Without the prior written consent of Party B, Party A shall not change its
internal control system.


4.5 Without the prior written consent of Party B, Party A shall not change its
internal organization.


4.6 Without the prior written consent of Party B, Party A shall not replace any
senior management staff (including the senior management staff of its branches
and subsidiaries).


4.7 Party A will provide information to Party B regarding the business
operations, management and finances of Party A (including its branches and
subsidiaries).


4.8 Party A will promptly and proactively notify Party B of any matters that
adversely affect Party A.


4.9 Party A will give full cooperation to Party B, and provide assistance and
convenience to Party B for its on-site work, and shall not hinder Party B from
providing services as set forth in Article 2 hereof.


4.10 Party A will promptly make full payment of the Consigned Management
Services Fee to Party B in accordance with the provisions hereof.


4.11Without the prior written consent by Party B, Party A shall not commit any
act or omission that would materially affect Party B’s rights and interests
hereunder.


Article 5 Warrants and Undertakings by Party B


5.1 Party B shall take advantage of its capacity and resources to provide the
services as stipulated in Article 2 hereunder.


5.2 Party B shall timely adjust and complete the services in accordance with
practical requests from Party A.


5.3 In the event that Party B intends to provide services to any other entities
engaged in business similar to that of Party A, it shall give prior notice to
Party A and strictly keep the confidential information obtained during the
course of providing services to Party A .
 
7

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
5.4 Party B shall accept any reasonable suggestions from Party A during the
course of providing services to Party A.


Article 6 Guaranty


6.1 To secure the performance of the obligations assumed by Party A hereunder,
Shareholders agree to pledge all their equity interests in Party A to Party B,
and the Parties agree to execute an equity pledge agreement with respect
thereto.


Article 7 Taxes and Expenses


7.1 The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes arising from the execution and performance of this
Agreement.


Article 8 Assignment of the Agreement


8.1 Party A shall not transfer part or all its rights and obligations under this
Agreement to any third party without the prior written consent of Party B.


8.2 The Parties agree that Party B shall be entitled to transfer, at its own
discretion, any or all of its rights and obligations under this Agreement to any
third party upon six (6) days’ written notice to Party A.


Article 9 Liability of Breach


9.1 If Party A fails to duly pay the Consigned Management Service Fee in
accordance with the provisions of Article 3 hereunder, then Party A shall pay
liquidated damages per day equal to 0.03% of the unpaid Consideration which
falls due; if any delay of payment amounts to sixty (60) days, then Party B
shall be entitled to exercise the right of pledge under the equity pledge
agreement.


9.2 If Party A violates its representations and warranties hereunder and fails
to redress such violation within sixty (60) days upon receipt of written notice
from Party B, Party B shall be entitled to exercise the right of pledge under
the equity pledge agreement.


9.3 If Party B is in non-performance, or incomplete performance, of this
Agreement, or is otherwise in default of any of its representations and
warranties hereunder, Party A shall be entitled to request Party B to redress
its default.


Article 10 Effect, Modification and Cancellation


10.1 This Agreement shall take effect on the date of execution hereof, and the
valid term hereof shall be expired upon the date of completion of the
acquisition of the assets or the equity of Party A by Party B or its designated
third party.
 
8

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
10.2 The modification of this Agreement shall not be effective without written
agreement through negotiation. If the Parties do not reach an agreement, this
Agreement remains effective.


10.3 This Agreement shall not be discharged or canceled without written
agreement through negotiation, provided that Party A may, by giving thirty days’
prior notice to the other Parties hereto, terminate this Agreement.


10.4 If Party B fails to provide the loan in accordance with the Loan Agreement
signed between Party B and the Shareholders on March 28th, 2008, this Agreement
shall be automatically terminated.


Article 11 Confidentiality


11.1 Any information, documents, data and all other materials (herein
“Confidential Information”) arising out of the negotiation, signing, and
implementation of this Agreement, shall be kept in strict confidence by the
Parties. Without the written approval of the other Parties, no Party shall
disclose to any third party any Confidential Information, but the following
circumstances shall be excluded:
(1) Material that is known or may be known by the Public (but not including
materials disclosed by each Party receiving the Confidential Information);
(2) Materials required to be disclosed subject to applicable laws or rules or
provisions of a stock exchange; or
(3) Materials disclosed by each Party to its legal or financial consultant
relating to the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of the Confidential Information by staff or a consignee of any Party
shall be deemed the disclosure of such Confidential Information by such Party,
and such Party shall bear the liabilities for breaching the contract. This
Clause shall survive whether this Agreement is invalid, amended, revoked,
terminated or unable to be implemented for any reason.


11.2 If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of Article 11 shall not be affected or impaired.


Article 12 Force Majeure


12.1 “Force Majeure” refers to any event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquakes, floods or fires), government
acts, strikes or riots.


12.2 If an event of force majeure occurs, any of the Parties that is prevented
from performing its obligations under this Agreement by an event of force
majeure shall notify the other Parties without delay and within fifteen (15)
days of the event provide detailed information about and notarized documents
evidencing the event, shall take appropriate measures to minimize or remove the
negative effects of force majeure on the other Parties and shall not assume the
liabilities for breaching this Agreement. The Parties shall continue performing
this Agreement after the event of force majeure disappears.
 
9

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
Article 13 Governing Law and Dispute Resolution


13.1 The effectiveness, interpretation, implementation and dispute resolution
related to this Agreement shall be governed under PRC Laws.


13.2 Any dispute arising out of this Agreement shall be resolved by the Parties
through mutual negotiation. If the Parties cannot reach an agreement within
thirty (30) days from the date on which the dispute is brought forward, each
Party may submit the dispute to the Beijing Arbitration Commission for
arbitration under its applicable rules, and the language of arbitration
proceedings shall be Chinese. The arbitration award shall be final and binding
upon both parties.


13.3 During the process of dispute resolution, the Parties shall continue to
perform other terms under this Agreement, except for the provisions subject to
the dispute resolution.


Article 14 Miscellaneous


14.1 The Parties acknowledge that this Agreement constitutes the entire
agreement of the Parties with respect to the subject matters hereof and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.


14.2 This Agreement shall bind and benefit the successor of each Party and any
transferee permitted hereunder with the same rights and obligations as if such
successor or transferee were an original party hereto.


14.3 Any notice required to be given or delivered to the Parties hereunder shall
be in writing and delivered to the address as indicated below or such other
address or as such party may designate, in writing, from time to time. All
notices shall be deemed to have been given or delivered upon by personal
delivery, fax and registered mail. It shall be deemed to be delivered upon: (1)
registered air mail: 5 business days after deposit in the mail; (2) personal
delivery and fax: 2 business days after transmission. If the notice is delivered
by fax, it should be confirmed by original through registered air mail or
personal delivery:


Party A:
Contact person: Zhuangyi Wang
Address: Jing Qi Street, Dongfeng Xincun, Sa’er Tu District, Daqing, PRC 163311
Tel: 86-459-460-7825  Fax: 86-459-4607015


Party B:
Contact person: Yueping Zhang
Address: Hubin No.1-9, Hi-tech Zone, Daqing, 163312
Tel: 86-459-460-7987  Fax: 86-459-4607380
 
10

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
 The Representative designated by the Shareholders
Contact person: Zhuangyi Wang
Address: Jing Qi Street, Dongfeng Xincun, Sa’er Tu District, Daqing, PRC 163311
Tel: 86-459-4607825  Fax: 86-459-4607015


14.4 This Agreement is executed in 24 originals with each party holding one
original, and each of the originals shall be equally valid and authentic.


[Signature Page Follows]
 
11

--------------------------------------------------------------------------------


 

Consigned Management Agreement 

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.


Party A Daqing Qingkelong Chain Commerce&Trade Co. Ltd.
Legal Representative: Wang Zhuangyi
Signature and Company seal:


Party B Speedy Brilliant (Daqing) Consulting Company Limited
Legal Representative: Wang Zhuangyi
Signature and Company Seal:
 
Shareholders


Name of the Shareholders
Signature
Name of the Shareholders
Signature
Wang Zhuangyi
 
Zhang Lihui
 
Wang Shuai
 
Ding Yinxia
 
Zheng Limin
 
Wang Yan
 
Teng Wenbin
 
Li Jing
 
Li Zhongfen
 
Wang Shuchang
 
Feng Shuxia
 
Cai Yingli
 
Zhang Yueping
 
Zhang Xueying
 
Li Xiaoqiu
 
Yao Li
 
Fan Xishuang
 
Su Zhongbo
 
Wei Chuanyu
 
Wang Zhanfu
 
Han Jinhong
 
Lu Anwen
 

 
12

--------------------------------------------------------------------------------


 